Case 1:18-cv-05399-.]I\/|F-KNF Document 46-2 Filed 11/13/18 Page 1 of 2

CLARK GULDIN

Attorneys At Law

20 Church Street - Suite 15

l\/Iontclair. l\lew Jersey 07042

(973) 707-5346 (ph)

(973) 707-7631 (fax)

Ailorneysjfi)r Defeml’am Pm'agon Desigrz Corp.

UNITED STATES DISTRICT COURT
FOR THE S()UTHERN DISTRICT OF NEW YORK

PABLO BRUi\/l, BRlANNA BULSKl, KJERSTI ELECTRONICALLY FILED
FARET_ SARA M. LYONS, i\/lARlSA RAVEL,
AND KATIE THIERJUNG~

Plaintiffs.

vs. Civil Action No. lS-cv-05399
(Jl\/lF/KNF)

PARAGON DESlGN CORP., STEVEN

i\/lADDEN, LTD.. AND ZULlLY LLC. DECLARATION OF JAE KIM

Defendants.

 

 

I, JAE KIM, hereby declare:

l. l am the President of Paragon Design Corp. ln that capacity, l attended the
settlement conference with ludge Fox on October 24, 2018.

2. During the discussion held in Judge FoX’s conference room, plaintiffs counsel, l\/lr.
Gerber` stated that he had proof the sales figures Paragon had presented through its attorney, l\/[r.
Sl<olnil<. were false

3. When l\/lr. Sl<olnik asked l\/lr. Gerber to address comments to him, l\/lr. Gerber
refused He insisted he wanted me to hear what he had to say and he continued to stare directly at
me during the rest ofhis comments

4. As soon as we left the courthouse l asked l\/lr. Sl<olnil< in person _ and repeated
my question in an email to l\/lr. Skolnik that evening _ what "proof` l\/[r. Gerber might have, since

l had been assured Paragon`s sales figures were correct.

Case 1:18-cv-05399-.]I\/|F-KNF Document 46-2 Filed 11/13/18 Page 2 of 2

5. l was very upset that l had been called a liar in front ofajudge. l was also worried
that if l\/Ir. Gerber actually had such proof, there was something very wrong with my company’s
internal system for record-keeping about sales, or that one of my employees might have engaged
in wrongdoing

6. l asked l\/lr. Skolnik to find out about such “proof" before l signed a settlement
agreement based on the accuracy of Paragon`s sales figures, and he assured me he would speak to

Mr. Gerber to get to the bottom ofthis.

DECLARATION
Pursuant to 28 U.S.C. § l746, l declare under penalty of perjury that the foregoing

statements are true.

Jae im

Dated: November lO. 2018

